11/03/2021

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   DA 21-0533

STAND UP MONTANA, a Montana non-profit
Corporation; CLINTON DECKER; JESSICA
DECKER; MARTIN NORUNNER; APRIL
MARIE DAVIS; MORGEN HUNT; GABRIEL
EARLE; ERICK PRATHER; BRADFORD
CAMPBELL; MEAGAN CAMPBELL; AMY ORR
and JARED ORR,

            Plaintiffs and Appellants,

      v.

MISSOULA COUNTY PUBLIC SCHOOLS,
ELEMENTARY DISTRICT NO. 1, HIGH
SCHOOL DISTRICT NO. 1, MISSOULA
COUNTY, STATE OF MONTANA; TARGET
RANGE SCHOOL DISTRICT NO. 23; and
HELLGATE ELEMENTARY SCHOOL
DISTRICT NO. 4,

               Defendants and Appellees.
_________________________________________

STAND UP MONTANA, a Montana
non-profit corporation; JASMINE
ALBERINO, TIMOTHY ALBERINO,
VICTORIA BENTLEY, DAVID DICKEY,
WESLEY GILBERT, KATIE GILBERT,
KIERSTEN GLOVER, RICHARD
JORGENSON, STEPHEN PRUIETT,
LINDSEY PRUIETT, ANGELA
MARSHALL, SEAN LITTLEJOHN, and
KENTON SAWDY,

            Plaintiffs and Appellants,

      v.

BOZEMAN SCHOOL DISTRICT NO. 7,
MONFORTON SCHOOL DISTRICT NO. 27,
and BIG SKY SCHOOL DISTRICT NO. 72,

            Defendants and Appellees.
                                ORDER

     Appellants having moved the Court, pursuant to Mont. R. App. P.

4(3)(a), for an order consolidating their appeals in Cause Nos.

DA 21-0533 and DA 21-0534, and good cause appearing,

     IT IS ORDERED that DA 21-0533 and DA 21-0534 are hereby

consolidated into DA 21-0533 and captioned as above.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    November 3 2021